DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2021 has been entered.

Comments Regarding Applicant’s Amendment and Arguments
The amendment filed May 10, 2021 has been entered.
Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new grounds of rejection.  However, the Examiner wishes to address Applicant’s argument that “there is no selection in Egnal from among a plurality of objects or AMOs” (page 10 of the response).  The Examiner respectfully directs Applicant’s attention to paragraph [0076] of Egnal which states, “When there are multiple targets to be tracked...the master chooses which slaves pursues which target...and may even change which slave is following which target at any given time”.  Clearly, Egnal discloses a selection from among a plurality of objects or AMOs.  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20050134685 to Egnal et al. (hereinafter referred to as “Egnal”) in combination with U.S. Patent Application Publication 20130162852 to Boyle et al. (hereinafter referred to as “Boyle”).
As to claim 21, Egnal disclose a computer-implemented method of tracking one or more objects using multiple camera devices, comprising:
	processing a first video stream, which is captured by at least one first camera device, to identify a first actionable motion object (AMO) (master camera; [0039]; [0069]) and a second AMO ([0076], multiple targets), from among a plurality of actionable motion objects (AMOs) ([0076]);
	generating first metadata associated with the first AMO based on predetermined criteria met by the first AMO (e.g., [0040], position data) and second metadata related to the second AMO based on predetermined criteria met by the second AMO ([0076], associated data for the targets);
	transmitting the first metadata to at least one second camera device first ([0040], slave camera receives position data about targets from master camera), and then transmitting the second metadata to the second camera ([0076]); and
	dynamically controlling a viewing area of the at least one second camera device in response to the first metadata and second metadata to enable the second camera device to track and focus on the first AMO and the second AMO ([0010]; [0040]; [0075]; [0076]).
	Egnal does not disclose wherein the first AMO and the second AMO tracked and focused on by the second camera device corresponds to a first fastest moving AMO and a second fastest moving AMO, respectively.  However, this is well known in the art.  For example, Boyle teaches selecting targets which are the fastest moving targets ([0134], highest detectable speed).  Boyle’s scheme would allow the fastest object among multiple objects to be tracked, which would be advantageous in certain situations (e.g., see [0134]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Egnal’s method according to Boyle.  As each camera .

Claims 1-4, 6, 9-11, 13, 15, 18-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Egnal in combination with U.S. Patent Application Publication 20170309032 to Holtz et al. (hereinafter referred to as “Holtz”), and Boyle.
As to claim 1, Egnal disclose a computer-implemented method of tracking one or more objects using multiple camera devices, comprising:
	processing a first video stream, which is captured by at least one first camera device, to identify, from among a plurality of actionable motion objects (AMOs), a first actionable motion object (AMO) (master camera; [0039]; [0069]; [0076]); 
	generating first metadata associated with the first AMO ([0040], position data);
	transmitting the first metadata to at least one second camera device ([0040], slave camera receives position data about targets from master camera); and
	dynamically controlling a viewing area of the at least one second camera device in response to the first metadata to enable the at least one second camera device to track and focus on the first AMO ([0010]; [0040]; [0075]).
	Egnal does not disclose identifying the first AMO that has moved a threshold minimum detection amount.  However, this is well known in the art.  For example, Holtz teaches ([0008], designated object has more than a threshold distance from a pre-set location).  This would avoid shaking caused by the camera (Holtz: [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Egnal’s method according to Holtz.

As to claim 2, Egnal discloses the method of claim 1, wherein the processing, generating and transmitting operations are performed by the at least one first camera device ([0058]).
As to claim 3, Egnal discloses the method of claim 1, wherein the processing, generating and transmitting operations are performed by a computer system which is in communication with the first camera device and the second camera device ([0039]).
As to claim 4, Egnal discloses the method of claim 1, wherein the metadata comprises coordinates of the first AMO ([0075], position data).
As to claim 6, Egnal discloses the method of claim 1, further comprising:
	processing the first video stream, which is captured by at least one first camera device, to identify a second actionable motion object (AMO) ([0076], multiple targets);
	generating second metadata associated with the second AMO ([0076], associated data for the targets); 
	transmitting the second metadata associated with the second AMO to the at least one second camera device ([0076]); and

As to claim 9, Egnal discloses the method of claim 1, wherein the at least one second camera devices comprises a plurality of the second camera devices, and the first metadata is transmitted to the plurality of the second camera devices, each of the plurality of second camera devices dynamically controlling their respective viewing area in response to the first metadata to enable each of them to track and focus on the first AMO ([0076]).
As to claim 10, Egnal discloses a system for tracking one or more objects using multiple camera devices, comprising:
	a first camera device including at least one first processor, a first memory and a first communication device ([0058]; [0039]), the at least one first processor being configured:
	to process a first video stream, which is captured by the first camera device, 
	to identify, from among a plurality of actionable motion objects (AMOs), a first actionable motion object (AMO) (master camera; [0039]; [0069]; [0076]);
	to generate first metadata associated with the first AMO ([0040], position data), and
	to transmit the first metadata via the first communication device ([0040], slave camera receives position data about targets from master camera); and
	at least one second camera device including at least one second processor, a second memory and a second communication device, the at least one second processor being configured to dynamically control a viewing area of the at least one second camera device in response to the first metadata to enable the at least one second camera device to track and focus on the first AMO ([0010]; [0040]; [0075]; [0080]).

	Egnal does not disclose wherein the first AMO tracked and focused on by the at least one second camera device corresponds to one selected from a group consisting of a fastest moving AMO identified from the AMOs, a farthest AMO from the at least one second camera device which is identified from the AMOs, and a farthest AMO from the at least one first camera device which is identified from the AMOs.  However, this is well known in the art.  For example,   Boyle teaches selecting targets which are the fastest moving targets ([0134], highest detectable speed).  Boyle’s scheme would allow the fastest object among multiple objects to be tracked, which would be advantageous in certain situations (e.g., see [0134]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Egnal’s method according to Boyle.
Regarding claims 11, 13, 15 and 18, see the discussions above for claims 2-4, and 9 respectively.
As to claim 19, Egnal discloses a non-transitory computer-usable medium storing computer executable code, which when executed by one or more processors of a computer system, is configured to implement a method of tracking one or more objects using multiple camera devices ([0027]), the method comprising:
	receiving or generating metadata associated with a first actionable motion object (AMO), which is identified from a plurality of actionable motion objects in a first video stream captured by at least one first camera device ([0039]-[0040]; [0076]); and

AMO ([0010]; [0040]; [0075]).
	Egnal does not disclose that the first AMO that has moved a threshold minimum detection amount.  However, this is well known in the art.  For example, Holtz teaches ([0008], designated object has more than a threshold distance from a pre-set location).  This would avoid shaking caused by the camera (Holtz: [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Egnal’s method according to Holtz.
	Egnal does not disclose wherein the first AMO tracked and focused on by the at least one second camera device corresponds to one selected from a group consisting of a fastest moving AMO, a farthest AMO from the at least one second camera device, and a farthest AMO from the at least one first camera device.  However, this is well known in the art.  For example,   Boyle teaches selecting targets which are the fastest moving targets ([0134], highest detectable speed).  Boyle’s scheme would allow the fastest object among multiple objects to be tracked, which would be advantageous in certain situations (e.g., see [0134]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Egnal’s method according to Boyle.
As to claim 20, Egnal discloses a system for tracking one or more objects using multiple camera devices, comprising:
	a first camera device ([0038]-[0039], master camera);
	at least one second camera device ([0038], slave camera; and
	at least one processor configured ([0027]; [0039]):
	to identify an actionable motion object (AMO) from a video stream captured by the first camera device among a plurality of AMOs ([0039]; [0069]; [0076]),

	to dynamically control a viewing area of the at least one second camera device according to the metadata to enable the at least one second camera device to track and focus on the AMO ([0010]; [0040]; [0075]).
	Egnal does not disclose that the first AMO that has moved a threshold minimum detection amount.  However, this is well known in the art.  For example, Holtz teaches ([0008], designated object has more than a threshold distance from a pre-set location).  This would avoid shaking caused by the camera (Holtz: [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Egnal’s method according to Holtz.
	Egnal does not disclose wherein the first AMO tracked and focused on by the at least one second camera device corresponds to one selected from a group consisting of a fastest moving AMO, a farthest AMO from the at least one second camera device, and a farthest AMO from the at least one first camera device.  However, this is well known in the art.  For example,   Boyle teaches selecting targets which are the fastest moving targets ([0134], highest detectable speed).  Boyle’s scheme would allow the fastest object among multiple objects to be tracked, which would be advantageous in certain situations (e.g., see [0134]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Egnal’s method according to Boyle.
As to claim 22, Egnal discloses the method of claim 1, wherein the first metadata associated with the first AMO transmitted to the at least one second camera device comprises coordinate-based move commands to directly control movement of the at least one second camera device ([0040]).
As to claim 24, Egnal discloses the method of claim 1, further comprising determining tilt or mounting errors for the at least first camera device and the at least second camera device .  

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Egnal in combination with Holtz, Boyle, and U.S. Patent Application Publication 20130208113 to Yoneji et al. (hereinafter referred to as “Yoneji”).
As to claim 8, Egnal, Holtz and Boyle render obvious the method of claim 1.  Although Egnal considers the size and velocity to decide which targets to track ([0070]-[0072]), the references does not disclose wherein the first AMO tracked and focused on by the at least one second camera device corresponds to at least one selected from a group consisting of:
	a closest AMO to the at least one second camera device which is identified from a plurality of AMOs,
	a closest AMO to the at least one first camera device which is identified from the AMOs,
	However, this is well known.  For example, Yoneji teaches setting the target that is nearest to a camera as the target to be tracked ([0115]).  It would have been obvious to one of ordinary skill in the art to modify Egnal’s invention to track the closest AMO to a first or second camera, because this would permit an improved decision making in regards to which object to track (Egnal, [0076]).  
Regarding claim 17, see the discussion above for claim 8.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Egnal in combination with Holtz, Boyle, and U.S. Patent 7,436,887 to Yeredor et al. (hereinafter referred to as “Yeredor”).
As to claim 23, Egnal discloses the method of claim 1, but does not disclose wherein at least one of the at least first camera device and the at least one second camera device group any detected AMOs that are close to each other into one group and provide a group view thereof in place of single AMO views.  However, this is well known in the art.  For example, Yeredor teaches this (column 8, lines 13-15; column 15, lines 61-62).  Yeredor states that this allows handling of occlusions (column 14, lines 57-58; column 15, lines 61-62).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Egnal according to Yeredor.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665